           Case 1:19-cv-01170-AWI-SAB Document 26 Filed 04/21/20 Page 1 of 2



1
2
3
4
5
6                                     UNITED STATES DISTRICT COURT

7                                    EASTERN DISTRICT OF CALIFORNIA

8
9    JEFFREY FRANKLIN,                                 )   Case No. 1:19-cv-01170-AWI-SAB (PC)
                                                       )
10                   Plaintiff,                        )
                                                       )   ORDER DISCHARGING ORDER TO
11            v.                                       )   SHOW CAUSE
                                                       )   (ECF No. 23)
12   HAROLD TATE, et al.,
                                                       )
                     Defendants.                       )
13
                                                       )
14                                                     )

15            Plaintiff Jeffrey Franklin is appearing pro se in this civil rights action pursuant to 42 U.S.C. §

16   1983.

17            On April 16, 2020, the Court issued an order to show cause why sanctions should not be

18   imposed on the Office of the Attorney General for failing to file a timely waiver of service of process.

19   (ECF No. 23.)

20            A waiver of service of process and response to the order to show cause was filed on April 20,

21   2020. Defense counsel declares that the waiver of service of process was not timely filed due to an

22   inadvertent scheduling error.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                           1
       Case 1:19-cv-01170-AWI-SAB Document 26 Filed 04/21/20 Page 2 of 2



1             On the basis of good cause, the Court’s April 16, 2020 order to show cause is HEREBY

2    DISCHARGED.

3
4    IT IS SO ORDERED.

5    Dated:     April 21, 2020
6                                                     UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
